 

Exhibit 10.1

 





[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (1) NOT MATERIAL TO INVESTORS AND
(2) LIKELY TO CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.



 

FRAMEWORK COLLABORATIVE RESEARCH AGREEMENT

 

by

 

KEYGENE N.V.

 



and

 

22nd Century Group, Inc.

 

 Page 1 of 27April 3, 2019



 



 

FRAMEWORK COLLABORATIVE RESEARCH AGREEMENT

 

This Framework Collaborative Research Agreement (the “Agreement”), is made this
3rd day of April 2019 (“Effective Date”) by and between

 

1.Keygene N.V., a company organized and existing under the laws of The
Netherlands, having its registered office at Agro Business Park 90, 6708 PW
Wageningen, The Netherlands, duly represented by its Managing Director, Dr.
Arjen van Tunen, (hereinafter further referred to as “KeyGene”),

 

and

 

2.22nd Century Group, Inc., a corporation organized and existing under the laws
of State of Nevada in the United States of America, having its principal offices
at 8560 Main Street, Suite 4, Williamsville, New York 14221, United States of
America, duly represented by its President and Chief Executive Officer, Henry
Sicignano III (hereinafter further referred to as “XXII”),

 

with the parties also being hereinafter individually referred to as “Party” and
collectively as “Parties”.

 

WHEREAS

 

(a)XXII is a company active in, amongst others, the field of cannabis and hemp,
and has proprietary expertise, knowledge and germplasm relating to cannabis and
hemp;

 

(b)KeyGene is a company active in the field of agricultural biotechnology,
genomics and phenomics, and has proprietary expertise, knowledge and
technologies for generating and analyzing molecular genetic and phenotypic data,
molecular mutagenesis, lead discovery and lead validation, breeding tool and/or
trait development;

 

(c)XXII desires to retain KeyGene to perform certain research, consulting and
advisory services for XXII, and KeyGene desires to perform such services; and

 

(d)the Parties wish to set forth in writing the terms and conditions of their
agreement with regard to rights and obligations of the Parties related to the
services described herein.



 

NOW, THEREFORE, in consideration of the mutual premises and promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto intending to be
legally bound do hereby agree as follows:

 



 Page 2 of 27April 3, 2019



 

 

Article 1 – Definitions

 

In this Agreement the following terms, either in plural or in single form, have
the following meanings:

 

1.1Affiliate: means any entity directly or indirectly controlled by a Party,
where, for the purposes of this definition “control” means the actual power,
either directly or indirectly through one or more intermediaries, to determine
the management and policy of an entity in a decisive way, whether through the
direct or indirect ownership of more than fifty percent (50%) of the voting
shares, or by contract or otherwise.

 

1.2Biological Material: means any and all XXII proprietary germplasm and other
biological material supplied by XXII to KeyGene for the execution of a Project.

 

1.3Change of Control: means with regard to a Party any of the following: (i)
such Party sells, leases or exchanges all or substantially all of its assets to
any other person or entity; or (ii) at least fifty percent (50%) of the
outstanding voting shares in such Party are sold to a third party; or (iii) any
other event pursuant to which the persons or entities that Control such Party
immediately prior to such event do no longer Control such Party immediately
after such event. “Control” for this purpose means: owner or holder of fifty
percent (50%) or more of the voting stock or other equity interest of the Party
with the power to vote, or the power in fact to control the management decisions
of such Party through the ownership of securities, or by contract, or otherwise.

 

1.4Consultancy Services: means the expert assistance and general advice
requested by XXII to be supplied by KeyGene to XXII in accordance with a PAS.

 

1.5Contract Year: means each consecutive twelve (12) month period from the
Effective Date or its applicable calendar year anniversary.

 

1.6Exclusivity Period: means the period that XXII pays at least the Minimum
Research Funding Amount during each Contract Year as Research Funding, not
exceeding a period of seven (7) Contract Years; provided, however, that (i) the
Exclusivity Period shall end immediately upon any termination of this Agreement
(A) in accordance with Section 12.2 or (B) by KeyGene in accordance with Section
12.3 and (ii) upon any termination of this Agreement by XXII in accordance with
Section 12.3, the Exclusivity Period shall continue through the end of the
sixtieth (60) month after the Effective Date.

 

1.7Field: means any and all use of, research regarding, and/or commercialization
of hemp and/or cannabis (all versions and types of the genus Cannabis Sativa L
plant), and/or any parts thereof, for any and all purposes, including but not
limited to human, medical, agricultural, veterinary, therapeutic and other such
purposes.

 



 Page 3 of 27April 3, 2019



 

 

1.8KeyGene Background: means all protocols, methods, procedures, know-how, trade
secrets, information, data (e.g. sequences), biological materials, software,
technologies and/or combinations thereof, whether in electronic form or not and
whether or not laid down in protocols, and all intellectual property rights
related thereto, owned by, licensed in or otherwise in the possession of KeyGene
(i) as of the Effective Date or (ii) after the Effective Date if discovered
independently by KeyGene and not in furtherance of this Agreement, in each case
which are required or may otherwise be useful for the performance of a specific
Project.

 

1.9KeyGene Identified Targets: means Results that constitute or are based on
genes, alleles and other regulatory elements that are identified by KeyGene in
the course of a Project (i.e. KeySeeQ output), other than publicly known
regulatory elements. Non-KeyGene Identified Targets: means Results that
constitute or are based on genes, alleles and other regulators that are publicly
known regulatory elements.

 

1.10Net Sales: means (i) the gross revenue received by XXII and its Affiliates
from the sale of Project Technology Results, KeyGene Identified Targets,
Non-KeyGene Identified Targets and/or products or services that incorporate, are
based on or use Project Technology Results, KeyGene Identified Targets or
Non-KeyGene Identified Targets, less (ii) returns, allowances or credits,
rebates, excise, sales, use or value-added taxes or other fees imposed by
government entities, tariffs, costs of packing, transportation and insurance,
delivery charges, cash and trade discounts allowed, and import or export duties.
KeyGene Net Sales: means (i) the gross revenue received by KeyGene and its
Affiliates from the sale of Results and/or products or services that
incorporate, are based on or use Results, less (ii) returns, allowances or
credits, rebates, excise, sales, use or value-added taxes or other fees imposed
by government entities, tariffs, costs of packing, transportation and insurance,
delivery charges, cash and trade discounts allowed, and import or export duties.

 

1.11License Income: means any and all gross revenue actually received by XXII
and its Affiliates in consideration of the grant of a license in respect of the
Project Technology Results, KeyGene Identified Targets and/or Non-KeyGene
Identified Targets. License Income includes running royalties, upfront fees,
annual fees and milestone fees actually paid by such licensee to XXII. It does
not include any consideration paid to XXII or its Affiliates for research and
development work or other non-commercial work with such licensee in connection
with the grant of such license. KeyGene License Income: means any and all gross
revenue actually received by KeyGene and its Affiliates in consideration of the
grant of a sublicense in respect of the Results. KeyGene License Income includes
running royalties, upfront fees, annual fees and milestone fees actually paid by
such licensee to KeyGene. It does not include any consideration paid to KeyGene
or its Affiliates for research and development work or other non-commercial work
with such licensee in connection with the grant of such license.

 



 Page 4 of 27April 3, 2019



 

 

1.12PAS or Project Approval Sheet or Statement of Work: means a written document
a template of which is attached as Annex 1 to this Agreement, agreed to in
writing by both Parties and to be attached to and incorporated in this
Agreement, containing the following elements, if applicable:

(i)the objective of the Project;

(ii)the type of Project;

(iii)a description of XXII Background and Biological Material and KeyGene
Background to be contributed by the Parties to the extent needed to conduct the
Project;

(iv)the Project proposal or work plan, including milestones if applicable, and
the intended deliverables as to expected Results;

(v)a description of the consultancy to be rendered by KeyGene (if applicable);

(vi)the R&D amounts and consultancy fee for the Project pursuant to Article 7;
and

(vii)the duration of the Project.

 

1.13Project: means the research, development and/or consultancy activities to be
performed by KeyGene, as further detailed in a PAS.

 

1.14Project Technology Results: means (i) any and all protocols, methods,
procedures, know-how, software, inventions, technologies and/or combinations
thereof, whether in electronic form or not and whether or not laid down in
protocols that (A) is developed, created and/or generated by KeyGene from the
execution of a Project, (B) is applicable to the Field, and (C) is expressly a
deliverable of a Project as further detailed in a PAS and/or is otherwise
expressly agreed by the Parties prior to the commecement of a respective Project
as being a Project Technology Result, unless otherwise agreed to in writing by
the Parties after the commencement of a Project and (ii) any other protocols,
methods, procedures or technologies that may be separately approved by the
Steering Committee as Project Technology Results.

 

1.15Research Funding: means the aggregate amounts payable by XXII to KeyGene
under the Projects pursuant to Sections 7.1 (R&D amounts) and 7.2 (consultancy
fees).

 

1.16Residual Expertise: means protocols, methods, procedures, know-how,
software, inventions, technologies and/or combinations thereof, whether in
electronic form or not and whether or not laid down in protocols that (i) is
developed, created and/or generated by KeyGene from the execution of a Project,
(ii) is not specific to the Field, and (iii) is a generic crop technology that
has general applicability outside the Field. Without limiting the foregoing and
for the avoidance of doubt, Residual Expertise does not include Project
Technology Results, KeyGene Identified Targets or Non-KeyGene Identified
Targets.

 

1.17Results: means any and all data (e.g., genotype data, expression data,
transcriptomatics data, metabolomic data, and sequences), plant materials,
information, biological materials, genes, plant varieties, maps, analysis,
improvements, results, deliverables, discoveries, inventions, work product, ,
know-how and/or combinations thereof, whether in electronic form or not and
whether or not laid down in protocols, and all intellectual property rights
related thereto, (i) developed, created, resulting and/or generated from the
execution of a Project, (ii) delivered by KeyGene to XXII under this Agreement
(including any PAS), (iii) otherwise invented, reduced to practice, created,
developed or made by KeyGene in the performance of the Consultancy Services
and/or (iv) derived, generated, developed or propagated from any Biological
Material, in each case excluding Residual Expertise and KeyGene Background.
Results includes Project Technology Results.

 



 Page 5 of 27April 3, 2019



 

 

1.18Steering Committee: has the meaning as defined in Article 5.

 

1.19XXII Background: means all protocols, methods, procedures, know-how, trade
secrets, information, data (e.g. sequences), Biological Material, software,
technologies and/or combinations thereof, whether in electronic form or not and
whether or not laid down in protocols, and all intellectual property rights
related thereto, owned by, licensed in or otherwise in the possession of XXII
(i) as of the Effective Date or (ii) after the Effective Date if discovered
independently by XXII and not in furtherance of this Agreement, in each case
which are required or may otherwise be useful for the performance of a specific
Project.

 

Article 2 – Scope of the Agreement and Exclusivity

 

2.1This Agreement describes the terms and conditions under which KeyGene will
conduct mutually agreed research, services and/or consultancy in the Field.

 

2.2During the Exclusivity Period, KeyGene and its Affiliates will not work with,
provide any services to, provide any assistance or advise to, be engaged by, or
provide any scientific information or deliverable to any third party in the
Field. During the Exclusivity Period, KeyGene and its Affiliates will provide
consulting services solely to XXII in the Field. For sake of clarity, KeyGene is
entitled to conduct internal research in the Field during the Exclusivity Period
for KeyGene’s internal knowledge, but not with or for any third party.

 

Article 3 – Initiation and execution of Projects

 

Initiation of the activities

 

3.1Upon written request from XXII to initiate a new Project, and provided
KeyGene has no obligations towards third parties preventing it from entering
into such new Project, the Parties will promptly commence and diligently pursue
good faith discussions with a view to executing a PAS covering such new Project.
The Parties will aim to execute such PAS within three (3) months following such
written request. During the Exclusivity Period, KeyGene agrees that KeyGene and
its Affiliates will not enter into any agreements with or obligations towards
any third party that would prevent KeyGene from entering into a new Project in
the Field with XXII.

 



 Page 6 of 27April 3, 2019



 

 

3.2All terms and conditions of this Agreement will start to apply to such new
Project as of the latest signature date of the PAS which incorporates such PAS
into this Agreement.

 

3.3The first Projects to be conducted by KeyGene pursuant to and governed by
this Agreement are attached hereto as Annex 2. Annex 2 will be updated from time
to time with additional mutually agreed upon Projects.

 

3.4In case of a conflict between the terms of this Agreement and any more
specific terms included in any PAS attached hereto and incorporated in this
Agreement, the more specific terms of the PAS shall prevail; provided,
howevever, that notwithstanding anything contain in this Agreement of any PAS to
the contrary, nothing in any PAS shall adversely affect XXII’s exclusive rights
in the Field during the Exclusivity Period. In case of conflict between the
terms of this Agreement and any PAS that is due to conflict of law, the terms of
this Agreement shall prevail.

 

Performance of the activities

 

3.5KeyGene shall use commercially reasonable efforts, including but not limited
to the assignment of all necessary qualified personnel and all of its technology
resources, and including where applicable and agreed, the KeyGene Background, to
execute the activities assigned to it under each agreed Project substantially in
accordance with the planning and objectives as described in the applicable PAS.
KeyGene shall, furthermore, execute its activities under this Agreement in
accordance with generally accepted scientific and ethical standards.

 

3.6XXII shall supply to KeyGene the XXII Background and Biological Material
required to execute each agreed Project in a timely and suitable manner as
mutually agreed in writing by the Parties, all as described in the applicable
PAS and as may be further expressly agreed in writing between the Parties.



 

3.7KeyGene shall keep and maintain lab records documenting its activities and
results pursuant to each agreed Project, in a manner that is appropriate for the
purpose of protecting the intellectual property rights attaching to such results
and for regulatory purposes and for the use of such information by XXII in
XXII’s use of the Results in its scientific and/or commercial activities.
Without limiting the foregoing, KeyGene will (i) promptly and fully inform XXII
in writing of any Results setting forth in reasonable detail the nature of the
Results, (ii) promptly deliver to XXII the Results, including without limitation
a stand-alone software program, operating system and all data related to
Results, which will be resident and fully operable on XXII’s or XXII’s designees
computer server(s), together with any other software, files or tools, needed to
fully access, search and use any such data (including without limitation any
related genome annotations), (iii) cause all of KeyGene’s agents, owners,
consultants, contractors, servants, representatives and employees to assign all
right, title and interest in and to any and all Results to XXII, (iv) execute
and deliver to XXII each document, instrument and other writing, and take any
other action, reasonably requested by XXII to assist or facilitate XXII in
protecting XXII’s interest in any Results (including, without limitation,
assisting with XXII’s preparation of any patent, plant variety right, copyright
or trademark application) or to vest all right, title and interest in Results in
XXII, and (v) execute, acknowledge and deliver promptly to XXII such written
instruments and do and cause to be done all matter of things and other acts as
may be necessary, appropriate or convenient in the reasonable opinion of XXII to
obtain, secure and maintain United States and/or foreign patents, United States
and/or foreign plant variety rights, United States or foreign copyright
registrations, or any other legal protections in any country (where reasonable
out-of-pocket costs incurred by KeyGene in doing so will be reimbursed by XXII)
and to vest the entire right, title and interest in the Results in XXII.

 

 Page 7 of 27April 3, 2019



 



 

3.8KeyGene shall only be allowed to subcontract any part of its activities under
this Agreement to a third party if such subcontractor and such subcontracted
activity has been mutually agreed to in writing by the Parties in a PAS prior to
KeyGene utilizing such third-party subcontractor, all as described in the
applicable PAS, and further provided that KeyGene shall ensure that KeyGene’s
subcontractor is obligated to and complies with all the intellectual property
and confidentiality terms and conditions of this Agreement as if such
subcontractor was a party to this Agreement; provided, however, that XXII
acknowledges and agrees that KeyGene may freely subcontract any part of its
activities under this Agreement to KeyGene’s Affiliates, including, without
limitation, KeyGene’s U.S. subsidiary, KeyGene, Inc. KeyGene shall ensure that
all subcontracts that may expose any subcontractor to Confidential Information,
Biological Material and/or Results incorporate the terms and conditions of this
Agreement, to the extent applicable, including, without limitation (i) each
subcontractor’s level of service, systems, and control which must be at least as
stringent as those required of KeyGene under this Agreement, and (ii) the terms
and conditions of this Agreement relating to confidentiality, security and
intellectual property ownership and rights. KeyGene will be solely liable for
all acts and omissions by all subcontractors and third-parties utilized by
KeyGene, including all costs, expenses, charges and other obligations of and/or
to any such third-party. Any act or omission of any subcontractor or third-party
utilized by KeyGene shall be deemed an act or omission of KeyGene. Any breach of
these terms and conditions by its subcontractor will be regarded as a default by
KeyGene itself.

 

Reporting & Supply of Deliverables

 

3.9The Parties shall consult each other and discuss the progress of the
Project(s) as often as necessary for reaching the objectives of the Project(s).
Without prejudice to the generality of the foregoing, KeyGene shall provide a
written progress report to XXII no less than every six (6) months and a final
report within two (2) months upon completion of each Project (“Report”). Such
consultation and reporting are hereby delegated to the Steering Committee.

 



 Page 8 of 27April 3, 2019



 

 

3.10Delivery of Results which are biological material shall be done in
compliance with applicable laws and regulations.

 

Article 4 – Consultancy

 

4.1If Consultancy Services are expressly desired by XXII as set forth in a PAS,
then the Steering Committee shall define the content and nature of such
Consultancy Services. Such Consultancy Services may include but are not limited
to general advice, the establishment of new project plans, the exchange of
personnel at each other’s premises, and advice on strategies for protection of
intellectual property rights.

 

4.2Unless expressly agreed otherwise in writing, the Consultancy Services will
be started by KeyGene as soon as possible after the signature date of the
corresponding PAS in which XXII has expressly requested such Consulting
Services.

 

4.3Where necessary, KeyGene is entitled to replace employees it has assigned to
perform the Consultancy Services without obtaining XXII’s advance permission to
do so, provided however that KeyGene shall inform XXII thereof as soon as
possible and that such replacement involves employees with equal or greater
expertise and who are able the perform the Consultancy Services effectively.

 

4.4KeyGene, in furnishing the Consultancy Services, will be acting as an
independent contractor. Nothing in this Agreement shall create any relationship
of agent and principal, partnership, or employer and employee between the
Parties or between one of the Parties and the other Party’s employees.

 

Article 5 – Steering Committee

 

5.1The Parties hereby establish a Steering Committee to identify, coordinate and
supervise the Project(s), as well as the general collaboration between the
Parties.

 

5.2The Steering Committee consists of two (2) representatives of each Party.
Each Party shall be entitled to appoint and withdraw its representative at its
sole discretion. In the event a member of the Steering Committee is absent for a
period of more than four (4) months, the Party with such absent representative
shall appoint a substitute-representative on behalf of such Party.

 

5.3The Steering Committee shall meet at least six (6) times per year,
alternating in person or by means of telephone/videoconferencing. Meetings in
persons shall be at the premises of either XXII’s offices or KeyGene’s United
States offices in Maryland, except that KeyGene may elect not more than one time
each Contract Year to conduct an in-person meeting at KeyGene’s office in The
Netherlands, in all cases as mutually agreed by the Steering Committee. If
meetings take place at the premises of XXII more than twice per year, the travel
costs and accommodation costs of the KeyGene members of the Steering Committee
shall be reimbursed by XXII.

 



 Page 9 of 27April 3, 2019



 

 

5.4The Steering Committee shall be responsible for the coordination of the
design and the follow up of the Project(s). The Steering Committee shall convene
to discuss and recommend on any critical decision to be made in such Project(s).

 

5.5During the meeting of the Steering Committee, the representatives of each
Party shall describe the progress, milestones, planning and financial status of
the Project(s), and any other aspects of all then ongoing issues related to the
Project(s) or other interesting developments that are of relevance to both
Parties, and potential new projects pursuant to Section 3.1.

 

5.6The Steering Committee is not authorized to take binding decisions on behalf
of the Parties, unless expressly agreed otherwise in writing by the Parties. The
role of the Steering Committee shall be to advise the Parties.

 

Article 6 – Biological Material

 

6.1XXII shall supply KeyGene with the Biological Material in the quantities
mutually agreed upon by KeyGene and XXII as set out in the applicable PAS and on
the delivery date as set out in the applicable PAS. XXII acknowledges that
KeyGene can only start with the execution of its activities under the Project(s)
once it has received the Biological Material and associated XXII Background that
it requires to conduct its activities under the Project(s).



 

6.2The Biological Material shall be supplied in a form mutually agreed upon by
KeyGene and XXII as set out in the applicable PAS. XXII shall use commercially
reasonable efforts to ensure that the Biological Material is of the condition
for analysis and/or other agreed use as set out in the applicable PAS. In the
event the Biological Material is not of the condition as set out in the
applicable PAS as mutually determined by the Parties, then XXII shall as soon as
possible supply proper Biological Material and KeyGene will postpone the
execution of its activities under the affected Project(s) accordingly. In the
event XXII is not able to supply the proper Biological Material as set out in
the applicable PAS within a reasonable time frame and in accordance with the
PAS, the Parties shall mutually agree in good faith whether to amend or to
terminate the affected Project(s).

 

6.3KeyGene shall use the Biological Material with caution and prudence, and with
a degree of professional skill, sound practice and judgment normally exercised
in any experimental work performed by recognized professionals in the field of
research or testing of materials like the Biological Material. The Parties shall
comply in all material respects with all laws and governmental rules,
regulations and guidelines which are provided with and applicable to the import,
export, inter-state transport, growing, use and disposition of the Biological
Materials, and all of such Party’s other activities under this Agreement,
including without limitation biosafety procedures. All expenses necessary and
incurred in connection with complying with the applicable laws and regulations
shall be the responsibility of the applicable Party. In no event shall either
Party be liable for any use by the other Party (“Commercializing Party”) of the
Biological Material or for any claim, liability, cost, expense, damage,
deficiency, loss or obligation, of any kind or nature (including, without
limitation, reasonable attorneys’ fees and other costs and expenses of defense)
that may arise from or in connection with the Commercializing Party’s use,
handling, storage, or disposition of the Biological Material.

 



 Page 10 of 27April 3, 2019



 



 

6.4The Biological Material shall be used solely by employees of KeyGene (or
KeyGene’s sub-contractors approved by XXII under this Agreement) who are
involved in the Project(s). KeyGene will not give access to the Biological
Material, any Results which comprise biological or tangible materials, any
derivatives of Biological Material, and/or any portion thereof (collectively,
the “Restricted Material”) to any person or entity, except KeyGene’s
sub-contractors approved by XXII under this Agreement or those persons under
KeyGene's direct supervision and control. KeyGene shall not, by action or
inaction, give, cause or allow access to, make available, distribute, convey,
transfer, sell or disclose by any means any Restricted Material to any third
party without the prior written consent of XXII.

  

6.5All expenses in connection with the supply of the Biological Material by XXII
to KeyGene will be borne by XXII. XXII shall be responsible at XXII’s cost and
expense for obtaining all necessary permits/approvals/licenses for the
import/export of the Biological Material from/to KeyGene’s
facilities/laboratories in the United States. KeyGene shall be responsible for
any importation of the Biological Material to any KeyGene facilities outside of
the United States, provided that XXII shall reimburse KeyGene for any
pre-approved shipping costs for such Biological Materials that are transported
by KeyGene outside of the United States.

 

6.6XXII warrants that the Biological Material will meet the quality standards
set forth in the applicable PAS, or XXII will inform KeyGene in advance of any
deficiencies in the Biological Materials with respect to such standards. KeyGene
will then decide if the Biological Material will be used in the Project(s) by
KeyGene. Furthermore, XXII represents and warrants to KeyGene that XXII has all
rights (including, if applicable, any necessary regulatory approvals and
clearances) and title in the Biological Material necessary for the delivery to,
and use by, KeyGene as contemplated by the PAS.



 

6.7Unless expressly agreed otherwise in writing, KeyGene will return or, at
XXII’s option, destroy all Restricted Material after completion or termination
of the Project(s). All Restricted Material shall be the sole and exclusive
property of XXII.

 



 Page 11 of 27April 3, 2019



 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (1) NOT MATERIAL TO INVESTORS AND
(2) LIKELY TO CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 



Article 7 – R&D Funding, Milestones, Minimum Commitment and Other Payments

 

R&D Funding and Consultancy Fees

 

7.1.As remuneration for the activities executed by KeyGene in connection with
each agreed Project pursuant to this Agreement, XXII shall pay to KeyGene the
R&D amounts set out in the associated PAS, in each case which shall be due as
follows unless otherwise mutually agree in the associated PAS: (i) [*] of the
total amount due under the PAS will be paid by XXII to KeyGene at the
commencement of the Project to which such PAS relates and (ii) the remaining [*]
of the total amount due under the PAS will be paid by XXII to KeyGene within
thirty (30) days after the Parties mutually agree that KeyGene has achieved the
milestones set forth in Annex 3 attached to this Agreement, which are applicable
to each Project, as may be further described in greater detail in the PAS for
the Project (“Milestone Fees”).

 

7.2.The remuneration for the Consultancy Services is on an hourly fee basis. The
consultancy fee for the Consultancy Services will be negotiated as part of the
relevant PAS. These rates are excluding travelling and other out-of-pocket
expenses pre-approved in writing by XXII prior to being incurred and then
actually incurred by KeyGene in the performance of the Consultancy Services,
which shall be invoiced separately on a cost basis. All reimbursable expenses of
KeyGene, including without limitation any travel expenses, must be preapproved
in writing by XXII and no fees or expenses shall be paid by XXII unless agreed
to in writing in advance of their incursion. Unless agreed otherwise in writing
by the Parties, KeyGene may invoice the consultancy hours and expenses on a
monthly basis. KeyGene reserves the right, once per calendar year, for the first
time on the first anniversary of the Effective Date, to increase the hourly fee,
which increase shall not be more than [*] per calendar year.

 

7.3.Within sixty (60) days after the end of each Contract Year, KeyGene shall
send a written overview of the amounts actually due from and/or paid by XXII for
Projects and/or the Consultancy Services rendered by KeyGene and its Affiliates
in such preceding Contract Year (“Actual Expenditure”).

 

Minimum Research Funding to maintain Exclusivity

 

7.4.If and as long as XXII pays to KeyGene in Research Funding per Contract Year
an aggregate amount of (i) no less than [*], less (ii) any Milestone Fees due to
KeyGene upon the achievement of milestones identified for completion during such
Contract Year but not yet completed through no fault of XXII under this
Agreement and therefore not yet paid for such Contract Year pursuant to Section
7.1 (the “Minimum Research Funding Amount”), the Exclusivity Period and Section
2.2 shall apply (for a maximum of seven (7) Contract Years). If in any Contract
Year the Research Funding is less than said Minimum Research Funding Amount,
XXII has the right to pay the balance to KeyGene within thirty (30) days after
receipt by XXII of the Actual Expenditure report from KeyGene for such Contract
Year and, if such balance payment is made prior to the expiration of such thirty
(30) day period, then the Exclusivity Period shall continue. In the absence of
payment of such Minimum Research Funding Amount and/or payment of the balance
for any Contract Year, the Exclusivity Period shall end on the day after the
expiration of such thirty (30) day period.

 



 Page 12 of 27April 3, 2019



 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (1) NOT MATERIAL TO INVESTORS AND
(2) LIKELY TO CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

 

Patent Milestones

 

7.5.XXII shall be responsible for and shall solely control all intellectual
property filings regarding the Results with legal counsel selected by XXII in
XXII’s sole and absolute discretion. KeyGene will cooperate fully with XXII in
such filing, prosecution, and maintenance.

 

7.6.XXII will pay KeyGene [*] on the filing of each first patent application in
a patent family (on a patent family by patent family basis) claiming,
incorporating or otherwise based in material part on a KeyGene Identified Target
or a Project Technology Result.

 

7.7.XXII will pay KeyGene [*] on the granting of each first patent in a patent
family (on a patent family by patent family basis) claiming, incorporating or
otherwise based in material part on a KeyGene Identified Target or a Project
Technology Result.

 

Royalties to KeyGene

 

7.8.XXII will pay to KeyGene a royalty on Net Sales as follows:

i.[*] of Net Sales of KeyGene Identified Targets, or products or services that
incorporate, are based on, or otherwise make use of KeyGene Identified Targets;

ii.[*] of Net Sales of Non-KeyGene Identified Targets, or products or services
that incorporate, are based on, or otherwise make use of Non-KeyGene Identified
Targets;

iii.A royalty on Net Sales of Project Technology Results, or products or
services that incorporate, are based on, or otherwise make use of Project
Technology Results, in each case in the amount (if any) as may be mutually
agreed by the Parties on a Project by Project basis in the applicable PAS.

 

7.9.XXII will pay to KeyGene a royalty on License Income related to KeyGene
Identified Targets and Non-KeyGene Identified Targets of [*] of such License
Income. A Royalty on License Income related to Project Technology Results will
be agreed on a Project by Project basis in the applicable PAS.

 

7.10.If XXII would require a third party license to obtain or maintain freedom
to operate to commercialize the Results, or otherwise require a license to be
able to commercialize the Results without infringing third party rights, XXII
may deduct such royalty from the royalty owed to KeyGene, provided that the
resulting royalty payable to KeyGene by XXII shall never be less than [*] of the
royalty otherwise owed to KeyGene. For the avoidance of doubt: this
anti-stacking clause is only applicable when the commercialization of the
Results as such would, in absence of a license, infringe third party
intellectual property rights. If XXII would desire to commercialize the Results
in a formulated form and/or in combination with a device or other product or in
a special packaging, royalties payable by XXII for such formulation and/or other
product and/or packaging are not deductible from royalties payable to KeyGene.

 



 Page 13 of 27April 3, 2019



 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (1) NOT MATERIAL TO INVESTORS AND
(2) LIKELY TO CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.



 

Royalties to XXII

 

7.11.KeyGene will pay to XXII a royalty on KeyGene Net Sales as follows:

i.[*] of KeyGene Net Sales of KeyGene Identified Targets, or products or
services that incorporate, are based on, or otherwise make use of KeyGene
Identified Targets;

ii.[*] of KeyGene Net Sales of Results other than KeyGene Identified Targets and
Project Technology Results, or products or services that incorporate, are based
on, or otherwise make use of such Results (other than KeyGene Identified Targets
and Project Technology Results);

iii.A royalty on KeyGene Net Sales of Project Technology Results, or products or
services that incorporate, are based on, or otherwise make use of Project
Technology Results, in each case in the amount (if any) as may be mutually
agreed by the Parties on a Project by Project basis in the applicable PAS.

 

7.12.KeyGene will pay to XXII a royalty on KeyGene License Income of [*] of such
KeyGene License Income.

 

General

 

 

7.13.Royalties shall be payable within forty-five (45) days after the end of
each calendar quarter in which royalties are earned under this Agreement and
such royalty payments shall be accompanied with a specification of the Net Sales
received by the paying Party and its Affiliates and License Income received by
the paying Party and its Affiliates from licensees in such calendar quarter and
a calculation of the royalties thus due to the other Party.

 

7.14.If requested in writing by either Party, the other Party shall, and shall
require that its Affiliates and licensees shall, at all reasonable times during
normal business hours permit an independent certified public accountant to make
an examination and audit of all records required to be kept pursuant to this
Article 7, such examination and audit not to occur more than once each calendar
year. Prompt adjustment shall be made for any errors disclosed by such
examination. If said audit reveals underpayments to the Party performing the
audit in excess of five percent (5%) of the payments made to it, then the
under-paying Party will reimburse the auditing Party for all reasonable costs
associated with such audit within ten (10) days of receipt of notice from the
auditing Party setting forth such costs of the independent certified public
accountant.

 

7.15.Each Party will bear its own costs and expenses in connection with its
activities under the Project(s), including costs for employees and material
related to the Project(s).

 

7.16.All amounts payable under this Agreement are non-refundable and
non-creditable. All payments shall be net payments without deduction of any bank
or transfer charges or withholding taxes.

 

 

7.17All amounts payable under this Agreement are inclusive of value added tax
and excise or sales taxes or levies, and shall be due within thirty (30) days of
the date of the relevant invoice, effectively in the currency of the United
States, without the right to set off or withholding payment, by remittance by
electronic wire transfer of funds to a bank account as specified in the invoice
or by payment by certified cheque.

 

7.17.1Withholding taxes. If applicable laws, rules or regulations require the
withholding of taxes with respect to any amounts payable under this Agreement,
the applicable Party shall make such withholding payments and shall subtract the
amount thereof from the payments due to the other Party. The withholding Party
shall submit to the other Party appropriate proof of payment of the withheld
taxes as well as the official receipts within a reasonable period of time. The
withholding Party shall provide the other Party reasonable assistance in order
to allow the other Party to obtain the benefit of any present or future treaty
against double taxation which may apply to the payments due by the withholding
Party to the other Party.

 

7.18If a Party fails to make any payment due and payable under this Agreement by
the due date for payment, then such Party shall pay monthly interest on the
overdue amount at the rate of one percent (1%). Such interest shall accrue on a
daily basis from the due date until actual payment of the overdue amount. Such
Party shall pay the interest together with the overdue amount. After a year,
interest due shall also bear interest at the rate of one percent (1%). Moreover,
such Party will be charged with all any actual expenses of judicial and
extra-judicial collection.

 

Article 8 – Ownership & IP Rights & Licenses

 

Background / Biological Material

 

8.1.XXII shall own and retain ownership of the XXII Background including all
intellectual property rights related thereto. KeyGene shall not receive any
rights and licenses to use the XXII Background other than for the performance of
the activities under a PAS and/or as agreed explicitly in this Agreement.

 

8.2.KeyGene shall own and retain ownership of the KeyGene Background including
all intellectual property rights related thereto. XXII shall not receive any
rights and licenses to use the KeyGene Background other than for the performance
of the activities under a PAS and/or as agreed explicitly in this Agreement,
which includes the license by KeyGene to XXII of the KeyGene Background as
provided in Section 8.6 of this Agreement.

 



 Page 14 of 27April 3, 2019



 

 

Foreground

 

8.3.XXII shall exclusively own all the Results, including all intellectual
property rights related thereto, unless otherwise mutually agreed to in writing
in the PAS. For the sake of clarity, such ownership right includes the full
power of disposal, derivation, propagation, sublicense and enforcement unless
otherwise agreed in this Agreement or a PAS.

 

8.4.KeyGene hereby assigns, transfers and conveys to XXII all right, title and
interest in and to the Results. KeyGene shall execute and deliver to XXII such
documents, instrument and other writings reasonably requested by XXII to vest
all right, title and interest in the Results in XXII.

 

8.5.KeyGene shall exclusively own all Residual Expertise, including all
intellectual property rights related thereto. For the sake of clarity, such
ownership right includes the full power of disposal, derivation, propagation,
sublicense and enforcement.

 

8.6.KeyGene hereby grants to XXII and its Affiliates a worldwide, non-exclusive,
perpetual, royalty-free right and license, with the right to sublicense, license
in the Field to the KeyGene Background and the Residual Expertise to the extent
needed by XXII to protect the Results, to protect any intellectual property
rights in the Results and/or to commercialize in the Field the Results,
including without limitation any Project Technology Result. It is agreed that
the Cannaibis Sativa L. protoplast regeneration protocol to be developed in the
first Project will be a Project Technology Result.

 

8.7.During the Exclusivity Period, XXII hereby grants to KeyGene and its
Affiliates a worldwide and exclusive right and license, with the right to
sublicense, to use, commercialize and apply the Results (including intellectual
property rights related thereto) outside the Field (i.e. in crops or plant
species other than hemp and cannabis) as it deems fit; provided, however, that
KeyGene and its Affiliates shall not sublicense, use, commercialize, or apply,
and shall have not right to sublicense, use, commercialize, or apply, the
Results in tobacco. After the Exclusivity Period, XXII hereby grants to KeyGene
and its Affiliates a worldwide and non-exclusive right and license, with the
right to sublicense, to use, commercialize and apply the Results (including
intellectual property rights related thereto) outside the Field (i.e. in crops
or plant species other than hemp and cannabis) as it deems fit; provided,
however, that KeyGene and its Affiliates shall not sublicense, use,
commercialize, or apply, and shall have not right to sublicense, use,
commercialize, or apply, the Results in tobacco.

 



 Page 15 of 27April 3, 2019



 

 

8.8.Nothing else in this Agreement shall be construed as granting to the other
Party any right and/or license with respect to Biological Material, XXII
Background, KeyGene Background and/or Results, other than as explicitly stated
in this Agreement.

 

Article 9 – Confidentiality

 

9.1.XXII undertakes to hold all KeyGene Background, or any part thereof, and any
information (including data, protocols and documents) related thereto,
(hereinafter referred to as “KeyGene’s Confidential Information”), in strictest
confidence and shall, therefore, not disclose KeyGene’s Confidential Information
in whatever form, either in whole or in part, to a third party with the
exception of Affiliates, which Affiliates shall be bound by the same
confidentiality undertaking as XXII, nor make KeyGene’s Confidential Information
publicly available, unless KeyGene has given its previous written consent
thereto.

 

9.2.KeyGene undertakes to hold all XXII Background, Biological Material and
Results, or any part thereof, and any information (including data, protocols and
documents) related thereto, (hereinafter referred to as “XXII’s Confidential
Information”), in strictest confidence and shall, therefore, not disclose XXII’s
Confidential Information in whatever form, either in whole or in part, to a
third party with the exception of Affiliates, which Affiliates shall be bound by
the same confidentiality undertaking as KeyGene, nor make XXII’s Confidential
Information publicly available, unless XXII has given its previous written
consent thereto.

 

9.3.The confidentiality obligations set out in this Article 9 will remain in
full force and effect (i) during the full term of this Agreement and for a
period of ten (10) years after the date of termination or expiration. The
confidentiality obligations will not be applicable to that part of the KeyGene’s
Confidential Information or XXII’s Confidential Information where a Party is
able to demonstrate by written records that:

(a)it was already in the public domain at the time of supply by the disclosing
Party or that it has become part of the public domain after the time of supply
by the disclosing Party, otherwise than through breach or omission on the part
of the receiving Party or any of its Affiliates; or

 

(b)it was already in the possession of the receiving Party or any of its
Affiliates at the time of supply by the disclosing Party as evidenced by
tangible contemporaneous written records; or

 

(c)it has been lawfully supplied to the receiving Party or any of its Affiliates
by a third party, without such third party being under any confidentiality
obligation; or

 

(d)it is required to be disclosed, (i) by operation of law, statute, rule,
regulation or by order of a court of competent jurisdiction or a government
authority or relevant securities exchange having competent jursidiction, or,
(ii) in connection with any notification, registration or authorization
requirements related to the research, development, production and/or
commercialization of products resulting from the use of the Results, or, (iii)
in connection with any application for intellectual property rights covering
results generated under this Agreement, provided the Party applying for such
intellectual property rights owns such results and/or has the right under this
Agreement to file an application to obtain intellectual property rights covering
such results, provided that, to the extent it is legally permitted to do so, the
disclosing Party gives the other Party as much advance notice of disclosure as
possible in order to permit the other Party the opportunity to seek and obtain
legal protections against such disclosure.

 



 Page 16 of 27April 3, 2019



 

 

9.4.For the sake of clarity, the confidentiality obligations set out in this
Article 9 shall not impede the exercise of the rights and licenses expressly
granted to the Parties under this Agreement.

 

9.5.Any proposals for Projects or Consultancy Services written by KeyGene shall
also be considered KeyGene’s Confidential Information. Only after prior written
approval by KeyGene may XXII share the information contained within such
proposals with third parties.

 

9.6.The Parties shall hold the terms of this Agreement and any PAS in strictest
confidence and shall not disclose or allow the disclosure of the terms of this
Agreement, any PAS, or any part thereof, to any third party or make the terms of
this Agreement or any PAS publicly available unless the Parties have agreed
otherwise or unless disclosure is required by law, rule or regulation, including
but not limited to the securities laws of the United States and the rules and
regulations of the U.S. Securities and Exchange Commission and/or the New York
Stock Exchange American market.

 

Article 10 – Publications and Disclosure

 

10.1.After signing of this Agreement, by mutual agreement of the Parties and on
a mutually agreed date, the Parties may send out a mutually agreed press
announcement about the existence of this Agreement between the Parties;
provided, however that if XXII is required to disclose and/or file this
Agreement sooner by applicable law, rule or regulation, then XXII shall be
permitted to do so in a timely manner since XXII cannot be late in its required
public filings as a public company. Any further press communication other than
the agreed press announcement about the Agreement may only be done by either
Party after prior written consent of the other Party.

 

10.2.XXII shall not publish the Results without the prior written consent of
KeyGene if KeyGene’s name is identified in such publication. XXII may publish or
publicly disclose any of the Results without the prior written consent of
KeyGene so long as KeyGene’s name is not identified in or is identifiable from
such publication or disclosure.

 



 Page 17 of 27April 3, 2019



 

 

Article 11 – Disclaimers and Limitations of liability

 

11.1.The Parties cannot guarantee and extend no warranties to each other that:

a.any Results or Project Technology Results, including the desired Results or
Project Technology Results as specified in the PAS(s), will be obtained by
executing the Project and/or rendering the Consultancy Services; or

 

b.the Results or Project Technology Results will not contain any immaterial
errors and/or inaccuracies.

 

c.the Results or Project Technology Results are suitable for the purpose for
which the respective Parties wishes to use them or that the respective Parties
will be able to use and/or apply the Results or Project Technology Results;

 

d.the Results and Project Technology Results, the use and/or application
thereof, and/or other acts in relation thereto, will not knowingly infringe any
patent or any other intellectual property right or license of a third party.

 

11.2.XXII shall in all cases be entirely and solely responsible and liable for
XXII’s use and/or application of, and/or XXII’s other acts in relation to the
Results. XXII will use the Results and Project Technology Results only in
accordance with the applicable laws including, where applicable, good clinical
practices, good manufacturing practices and personal data protection laws.
KeyGene represents and warrants that it will use commercially reasonable efforts
to ensure that all of its work, the Results and the Project Technology Results
will be free from any material errors and inaccuracies and will not knowingly
(without the obligation to perform a “freedom to operate” or similar search)
infringe any patent or other intellectual property right or license of a
third-party.

 

11.3.Any recommendations, opinions or findings expressed by KeyGene employees
during the Consultancy Services or stated in the Report are based on
circumstances and facts as they existed at the time KeyGene performed such
Consultancy Services or produced such Report. Any changes in such circumstances
and facts upon which such Consultancy Services and/or Report are based may
adversely affect any recommendations, opinions or findings contained in such
Report, in which case KeyGene shall notify XXII in writing of such changes in a
timely manner after KeyGene becomes aware of such changes.

 

11.4.KeyGene shall in all cases be entirely and solely responsible and liable
for KeyGene’s use and/or application of, and/or KeyGene’s other acts in relation
to the Results. KeyGene will use the Results and Project Technology Results only
in accordance with the applicable laws including, where applicable, good
clinical practices, good manufacturing practices and personal data protection
laws.

 

11.5.Save for maliciously intentional or grossly negligent acts by the directors
or officers of KeyGene, KeyGene, its shareholders, officers, directors,
representatives and/or agents shall not be liable for any damage arising out of
or in connection with the interpretation, use, inability to use and/or
application of the Results and the Report by XXII, its Affiliates and licensees
or arising out of or in connection with the infringement of third party
intellectual property rights. In no circumstances shall KeyGene be liable for
loss, damage, costs, or expenses of any nature whatsover incurred or suffered by
the other Party or its Affiliates, whether in contract, tort (including
negligence), breach of statutory duty, or otherwise, that is (i) of an indirect,
special or consequential nature or for (ii) any loss of profits, revenue,
reputation, business opportunity, or goodwill. Nothing in this Agreement shall
exclude any person's liability to the extent that it may not be so excluded
under applicable law, including any liability for death or personal injury
caused by that person's negligence, or liability for fraud or fraudulent
representation. Save for maliciously intentional or grossly negligent acts by
the directors or officers of XXII, XXII, its shareholders, officers, directors,
representatives and/or agents shall not be liable for any damage arising out of
or in connection with the interpretation, use, inability to use and/or
application of the Biological Material, XXII Background and the Results by
KeyGene, its Affiliates and licensees or arising out of or in connection with
the infringement of third party intellectual property rights. In no
circumstances shall XXII be liable for loss, damage, costs, or expenses of any
nature whatsover incurred or suffered by the other Party or its Affiliates,
whether in contract, tort (including negligence), breach of statutory duty, or
otherwise, that is (i) of an indirect, special or consequential nature or for
(ii) any loss of profits, revenue, reputation, business opportunity, or
goodwill. Nothing in this Agreement shall exclude any person's liability to the
extent that it may not be so excluded under applicable law, including any
liability for death or personal injury caused by that person's negligence, or
liability for fraud or fraudulent representation.

 



 Page 18 of 27April 3, 2019



 

 

11.6.XXII shall, subject to the limitations set forth in Section 11.5,
indemnify, defend and hold harmless KeyGene and its Affiliates, and their
respective directors, officers or representatives, if any, from and against all
damages, losses, obligations, liabilities (including without limitation patent
infringement and product liability), claims, actions or courses of action,
encumbrances, costs and expenses, (including without limitation reasonable
attorney’s fees), suffered, sustained, incurred or required to be paid arising
out of, based upon, in connection with or as a result of:

(i)XXII’s and/or its Affiliate’s use and/or application of, and/or other acts in
relation to, any of the Biological Material, KeyGene Background, Results or
Project Technology Results, and/or

(ii)XXII’s and/or its Affiliate’s use of any data, products or materials
developed or generated by making use of and/or applying the Biological Material,
KeyGene Background, the Results or Project Technology Results or any part
thereof, and/or

(iii)Any negligent or intentional breach of this Agreement by XXII and/or its
Affiliates.

 

11.7.KeyGene shall, subject to the limitations set forth in Section 11.5,
indemnify, defend and hold harmless XXII and its Affiliates, and their
respective directors, officers or representatives, if any, from and against all
damages, losses, obligations, liabilities (including without limitation patent
infringement and product liability), claims, actions or courses of action,
encumbrances, costs and expenses, (including without limitation reasonable
attorney’s fees), suffered, sustained, incurred or required to be paid arising
out of, based upon, in connection with or as a result of:

(i)KeyGene and/or its Affiliate’s use and/or application of, and/or other acts
in relation to, any of the Biological Material, XXII Background, the Results,
the Project Technology Results, and/or

(ii)KeyGene’s and/or its Affiliate’s use of any data, products or materials
developed or generated by making use of and/or applying the Biological Material,
XXII Background, the Results, or Project Technology Results or any part thereof,
and/or

(iii)Any negligent or intentional breach of this Agreement by KeyGene and/or its
Affiliates.

 



 Page 19 of 27April 3, 2019



 

 

Article 12 – Term and Termination

 

12.1.This Agreement will come into force and effect on the Effective Date and,
other than provided below, will have a duration of five (5) Contract Years.
Prior to the end of the fourth (4th) Contract Year, the Parties may by mutual
agreement extend the Agreement for another two (2) Contract Years, in which
event the Steering Committee shall come up with additional Projects.

 

12.2.This Agreement may be terminated at any time upon mutual written consent of
the Parties hereto.

 

12.3.Each of the Parties is entitled to forthwith terminate this Agreement in
writing, in the event that:

a.the other Party has breached one or more of its material obligations under
this Agreement and such breach is either not capable of being remedied (such as
breach of confidentiality obligations) or, if capable of being remedied, is not
remedied within thirty (30) days after the breaching Party has received written
notification requesting such breach to be remedied; and/or

 

b.the other Party is declared bankrupt or a petition for the bankruptcy or
suspension of debt of this Party is filed or this Party passes a resolution or a
court makes an order for its winding up (otherwise by way of solvent liquidation
where the emergent company assumes its obligations); and/or the other Party
suspends, threatens to suspend, payment of its debts or is unable to pay its
debts as they fall due or admits inability to pay its debts or is deemed unable
to pay its debts within the meaning of applicable bankruptcy or insolvency laws
to which such Party is subject, or a petition is filed, a notice is given, a
resolution is passed, or an order is made, for or in connection with the winding
up of that other Party, other than for the sole purpose of a scheme for a
solvent amalgamation of that other Party with one or more other companies or the
solvent reconstruction of the ther Party, or a court makes an order for its
winding up.

 

Article 13 – Consequences of termination

 

13.1.In the event a Project is terminated, the Agreement shall not be affected
and shall remain in full force and effect.

 

13.2.In the event the Agreement is terminated pursuant to Section 12.2, the
Projects and/or Consultancy Services that have not yet finalized before the
termination date of the Agreement shall remain in full force and effect until
the delivery of the Report(s) of the Projects and payment of all sums due
thereunder.

 



 Page 20 of 27April 3, 2019



 

 

13.3.On termination of the Agreement, unless such things are needed by such
Party to perform its obligations under a Project (and then only until such
time), as soon as reasonably practical:

 

(a)KeyGene shall return or destroy, as directed by XXII, any Biological
Material; and

 

(b)The Parties shall return all of the other Party’s equipment and materials.
Until these are returned that Party shall be solely responsible for the
safe-keeping.

 

13.4.In the event the Agreement is terminated for cause pursuant to Section
12.3, the following consequences shall occur:

 

(a)the Projects and the Consultancy Services shall immediately be terminated per
the termination date of the Agreement; and

 

(b)all sums that became due from XXII to KeyGene for Projects and Consultancy
Services prior to the date of termination shall remain due and outstanding from
XXII to KeyGene and shall be promptly paid thereafter by XXII to KeyGene; and

 

(c)all sums that became due from KeyGene to XXII under this Agreement prior to
the date of termination shall remain due and outstanding from KeyGene to XXII
and shall be promptly paid thereafter by KeyGene to XXII.

 

(d)KeyGene shall return or destroy, as directed by XXII, any Results.

 

13.5.The rights and licenses granted under or pursuant to this Agreement shall
continue notwithstanding any expiry or termination of this Agreement except that
either Party is entitled to terminate such rights and licenses immediately in
writing in the event that:

 

(a)any material terms of such rights and licenses have been breached and such
breach is either not capable of being remedied (such as breach of
confidentiality obligations) or, if capable of being remedied, not remedied
within thirty (30) days after the breaching Party has received written
notification requesting such breach to be remedied; and/or

 

(b)the other Party suspends, threatens to suspend, payment of its debts or is
unable to pay its debts as they fall due or admits inability to pay its debts or
is deemed unable to pay its debts, or a petition is filed, a notice is given, a
resolution is passed, or an order is made, for or in connection with the winding
up of that other Party, other than for the sole purpose of a scheme for a
solvent amalgamation of that other Party with one or more other companies or the
solvent reconstruction of the other Party, or a court makes an order for its
winding up.

 

13.6.The provisions of this Agreement that by their nature are intended to
survive termination or expiration shall survive termination or expiration of
this Agreement, which shall include in any event Sections 6.4, 6.6 and 6.7
(Biological Material), Sections 7.5 - 7.20 (Milestones and Royalties and subject
to the term provided in Section 13.7), Sections 8.1 - 8.8 (Ownership, IP Rights
and, subject to Section 13.5, the licenses), Articles 9 (Confidentiality), 10
(Publication), 11 (Disclaimers and Limitations of Liability), 13 (Consequences
of Termination), 14 (Notices), 15 (Governing Law and Dispute Resolution),
Sections 16.1 (warranty), 16.3 (force majeure), 16.4 (assignment), 16.5
(severability), 16.7 (variation), 16.9 (rights and remedies), 16.10 (equitable
rights), 16.11 (rights of third parties ) and 16.12 (entire agreement), as well
as Article 1 (Definitions) to the extent the definitions are used in the
surviving Articles, shall survive and remain in full force effect after the
termination or expiration of this Agreement or of any specific Project and/or
Consultancy Services hereunder.

 

13.7.Notwithstanding any termination or expiration of this Agreement, the
royalty payment, reporting and audit obligations of each Party to the other
Party shall continue until the later of (i) expiration of the last to expire
patents or plant variety rights included in the Results or (ii) fifteen (15)
years from the Effective Date if no such patents or plant variety rights issue
in the United States.

 



 Page 21 of 27April 3, 2019



 

 

Article 14 – Notices

 

14.1.Any notice required to be given under this Agreement shall be deemed to be
sufficiently given, only if sent by overnight international delivery service, or
by email, with receipt confirmed, addressed to the Party to be notified at its
address shown below, or at such other address and/or contact person as may later
be furnished by either Party in writing to the notifying Party.

 

  If to KeyGene: If to XXII: Address

Keygene N.V.

PO Box 216

6700 AE Wageningen

The Netherlands

22nd Century Group, Inc.

8560 Main Street, Suite 4

Williamsville, New York 14221

United States of America

Attn. Managing Director President and Chief Executive Officer Email    

 

Article 15 – Governing law and dispute resolution

 

15.1.This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, United States.

 

15.2.These dispute resolution procedures shall be the exclusive means for
resolution of disputes arising out of or relating to this Agreement, or its
breach.

 



 Page 22 of 27April 3, 2019



 

 

15.3.If a dispute arises out of or relates to this Agreement, or its breach, the
disputing Party may give the other Party written notice of any dispute not
resolved in the normal course of business. Within thirty (30) days after
delivery of the written notice, executives who have authority to settle the
controversy and who are at a higher level of management than the persons with
direct responsibility for administration of this Agreement shall meet at a
mutually acceptable time and place and thereafter as often as they reasonably
deem necessary, to attempt to resolve the dispute.

 

15.4.If the dispute has not been resolved by negotiation within forty-five (45)
days after delivery of the initial notice of negotiation, or if the Parties
failed to meet within thirty (30) days after delivery, the Parties agree to
attempt to resolve the dispute through mediation by a sole mediator selected by
the Parties or, at any time at the option of a Party, to mediation under the ICC
Mediation Rules.

 

15.5.If not thus resolved, the Parties agree to submit the matter to settlement
proceedings under the ICC ADR Rules. If the dispute has not been settled
pursuant to the said Rules within forty-five (45) days following the filing of a
Request for ADR or within such other period as the Parties may agree in writing,
such dispute shall, upon the written request of either Party, be finally settled
under the Rules of Arbitration of the International Chamber of Commerce by one
arbitrator appointed in accordance with the said Rules of Arbitration. The place
of arbitration shall be New York, USA. The proceedings shall be conducted in the
English language.

 

Article 16 – Miscellaneous

 

16.1.Each Party represents and warrants:

 

(a)that any and all of its Affiliates, to which any rights and licensed are
granted hereunder, will properly and timely fulfill any and all of the
obligations hereunder and any default or breach of any of the provisions of this
Agreement by any Affiliate will be observed and construed as a breach or default
of the concerning provision by the Party concerned; and

 

(b)that it has full power and authority to carry out the actions contemplated
under this Agreement.

 

16.2.For the purposes of this Agreement, a Force Majeure Event shall mean an
event, condition, or circumstances or its effect which:

 

(a)is beyond the reasonable control of and occurs without fault or negligence on
the part of the Party claiming it as a Force Majeure Event; and

 

(b)causes a delay or disruption in the performance of any obligation under this
Agreement despite all reasonable efforts of the Party claiming it as a Force
Majeure Event to prevent it or mitigate its effects.

 



 Page 23 of 27April 3, 2019



 

 

16.3.Neither Party shall be in breach of this Agreement nor liable for delay in
performing, or failure to perform, any of its obligations under this Agreement
if such delay or failure result from any of the Force Majeure Event. In such
circumstances the time for performance shall be extended by a period equivalent
to the period which performance shall be delayed or failed to be performed. If
the period of delay or non-performance caused by any of the Force Majeure Event
continues for twelve (12) weeks the Party not affected may terminate this
Agreement by giving thirty (30) days’ written notice to the affected Party. Upon
termination thereof, neither party shall have any further claims against the
other party in relation to any breach arising from a Force Majeure Event.

 

16.4.A Party shall not be entitled to assign or transfer the rights and
obligations of this Agreement, either in whole or in part, without the prior
written consent of the other Party.

 

16.5.Should any provision in this Agreement or any document related to it turn
out to be invalid, illegal or unenforceable, it will not affect the validity or
enforceability of this Agreement as far as the provisions other than the invalid
provisions are concerned. In that event, the aim of the Parties shall be to
replace the provision that is invalid by one that is valid and in line with the
intention of the Parties upon entering into this Agreement.

 

16.6.Any amendments or additions made to this Agreement shall only be valid and
binding between the Parties if made in writing and executed by authorized
signatories of both Parties.

 

16.7.No variation of this Agreement shall be effective unless it is in writing
and signed by the Parties (or their authorised representatives). Any variation
of this Agreement agreed by the Parties in accordance with this Section shall be
deemed to apply to all future Projects entered after the date of such variation,
but shall not apply to Projects already in force at that date unless such
variation specifically so provides.

 

16.8.Nothing in this Agreement shall give either Party any authority to act or
make representations or commitments on behalf of the other Party or to create
any contractual liability to a third party on behalf of the other Party, and
nothing in this Agreement is intended to, or shall be deemed to, establish any
partnership between any of the Parties.

 

16.9.The rights and remedies provided in this Agreement are in addition to, and
not exclusive of, any rights and remedies provided by law.

 

16.10.Without prejudice to any other rights or remedies that a Party (“First
Party”) may have, the other Party (“Other Party”) acknowledges and agrees that
damages alone would not be an adequate remedy for any breach of the terms of
this Agreement by the First Party. Accordingly, the First party shall be
entitled to the remedies of injunction, specific performance or other equitable
relief for any threatened or actual breach of the terms of this Agreement.

 



 Page 24 of 27April 3, 2019



 

 

16.11.A party which is not a party to this Agreement shall not have any rights
under this Agreement to enforce any term of this Agreement.

 

16.12.This Agreement comprises the entire agreement between the Parties and
supersedes and extinguishes all previous drafts, agreements, arrangements and
understandings between them whether written or oral, relating to its subject
matter.

 

16.13.Headings are for convenience only.

 

*remainder of page intentionally left blank*

 

 Page 25 of 27April 3, 2019



 



 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
twofold by their duly authorized representatives.

 



Keygene N.V.   22nd Century Group, Inc.,                                        
Name:  Dr. Arjen J. van Tunen   Name:  Henry Sicignano III Title: Managing
Director   Title: President & Chief Executive Officer Date:   Date:

 

 

 Page 26 of 27April 3, 2019



 

 

ANNEX 1

 

Template PAS

 

Project Approval Sheet (PAS)



 

 

ANNEX 2

 

First Project PAS

 

Project Approval Sheet (PAS)





 

 

ANNEX 3

 

Milestones



 



 Page 27 of 27April 3, 2019



